Case 7:19-mj-00241 Document 1 Filed in TXSD on 02/02/19 Page 1 of 1

AO 91 (Rev 8/01) Criminnl(` ' ` ‘

r

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

 

 

UNITED STATES OF AMERICA
V. gath S`f.’~§f~`ii€ K§:'~;?j"isi §§l§rl CRIIVIINAL CON[PLAINT
Julio Cesar Ca|deron-Soto “®macggggi;i?;`§ §§ §§m
' wl Case Number: M-19~0241-M
FEB 612 291
lAE YOB: 1 986
Mexico €@’F§S §§ @@Yé’@

(Name and Addrcss ochfendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about 211/2019 in Hidalqo' COlmty, in

the Southern Dlstrict of Texas
(Track Statuto)j) Language of Ojj’ense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter

was found near Mission, Texas, within the Southern District of Texas, the Attomey General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 @lony)
l further state that I am a(n) SeniorPatrol Agent and that this complaint is based on the
following facts: '

 

Julio Cesar Calderon-Soto was encountered by Border Patrol Agents near Mission, Texas on February 1, 2019. The investigating
agent established that the Det`endant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on February l, 2019, near I-Iidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on August 10, 2014 through El Paso, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On August 30, 2010, the defendant was convicted of Automobile Homicide Criminal Negligence DUI of
Alcohol/Drugs and was given a sentence of zero (0) to five (5) years confinement

l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on' February 02, 2019.

 

 

 

Continued on the attached sheet and made a part of this complaint [:lYes -No

Submitted by reliable electronic means, sworn to and attested

telephonically per Fed. R. Cr.P.4.1, and probable cause found on: IS/ Nligl.lel Vallle

Signature of Complainant
\ /`
Februa;y 2, 2019 @-' 3_ d b ph Miguel vaue sewer Pam>i Agent
_ £/~\___,._-=»---_

Scott J.Hacker , U.S. llllaglstrate Judge

 

 

Name and Title ofJudicial Officer Signatu f udi ‘ l Oft”icer

 

